                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                               AT GREENEVILLE


UNITED STATES OF AMERICA                          )
                                                  )
v.                                                )      No. 2:18-CR-148
                                                  )
JOSHUA TOWNSEND                                   )


                               MEMORANDUM AND ORDER

        Now before the court is the defendant’s motion to continue trial. [Doc. 428].

 Therein, the defendant asks for an unspecified resetting of his February 4, 2020 trial date

 because his attorney has been in an unrelated and ongoing federal criminal trial since

 October of 2019. The motion states that it is not opposed by the prosecution.

        The motion will be granted. The court finds that the ends of justice served by

 granting the motion outweigh the best interests of the public and the defendant in a

 speedy trial. 18 U.S.C. § 3161(h)(7)(A). The court finds that failing to grant the motion

 would deny the defense reasonable time necessary for effective preparation and would

 unreasonably deny the defendant continuity of counsel. 18 U.S.C. § 3161(h)(7)(B)(iv).

 The motion requires a delay in the proceedings. Therefore, all the time from the filing

 of the motion to the new trial date is excludable as provided by the Speedy Trial Act. 18

 U.S.C. § 3161(h)(7)(A).
       The motion to continue [doc. 428] is accordingly GRANTED.                  Trial is

CONTINUED from February 4, 2020, to Tuesday, June 23, 2020, at 9:00 a.m. The

trial will be held in Knoxville. The plea cutoff deadline is reset to June 5, 2020.

             IT IS SO ORDERED.

                                                       ENTER:



                                                               s/ Leon Jordan
                                                         United States District Judge




                                            2
